Citation Nr: 0013438	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
as secondary to service connected chronic rhinitis with 
epistaxis.

2.  Entitlement to a compensable evaluation for chronic 
rhinitis with epistaxis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1964 to 
September 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1967 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Competent evidence of a nexus between service connected 
rhinitis and emphysema/chronic obstructive pulmonary disease 
has not been presented.


CONCLUSION OF LAW

The claim for service connection for emphysema/chronic 
obstructive pulmonary disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
emphysema/chronic obstructive pulmonary disease.  He asserts 
that his emphysema/chronic obstructive pulmonary disease is 
due to his service-connected rhinitis.  Service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Court has established that the veteran has a 
duty to submit evidence of a well grounded claim for 
secondary service connection.  Reiber v. Brown, 7 Vet. App. 
513 (1995).  That means that the veteran must present 
evidence of a service-connected disease or injury, evidence 
of emphysema or chronic obstructive pulmonary disease and 
competent evidence of a relationship between the service-
connected disease or injury and the claimed disability. 

In this case, the veteran is service connected for rhinitis 
with epistaxis, evaluated as noncompensably disabling.  The 
record includes a 1992 diagnosis of chronic obstructive 
pulmonary disease.  However, there is no competent evidence 
of a relationship between the rhinitis with epistaxis and 
disability associated with chronic obstructive pulmonary 
disease.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran may believe that there is a relationship; however, he 
is a layman and is not competent to establish the etiology of 
emphysema or chronic obstructive pulmonary disease.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran's own opinion 
does not serve to establish a well grounded claim.

The evidence establishes that the veteran was contacted by 
the RO in March and April 1998 and the submission of 
additional evidence was suggested.  The veteran was also 
informed that there was a defect in the evidentiary record 
and that he was not competent to establish the necessary 
relationship.  In the statement of the case, the veteran was 
informed that he had a duty to submit evidence of a well 
grounded claim for service connection.  Based on the record, 
all duties owed to the veteran have been met.  To the extent 
that he claimed that there were outstanding VA records, the 
records were obtained and are not material.  Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

At this time, there is no competent evidence establishing a 
relationship between the rhinitis and the disability 
associated with chronic obstructive pulmonary disease.  In 
the absence of such competent evidence, the claim is not well 
grounded and is denied.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) in the context of a well-grounded 
claim the benefit-of-the-doubt doctrine applies to the 
adjudication of the merits of a claim; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



ORDER

Service connection for emphysema or chronic obstructive 
pulmonary disease is denied.


REMAND

The appellant has contended that his rhinitis with epistaxis 
is compensably disabling.  The Board finds that the appellant 
has not received a VA examination that is adequate for rating 
purposes for this disability.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule a VA 
examination.  The examination report 
should be in accordance with the rating 
criteria for this disability.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



